Citation Nr: 9918697	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  93-15 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas



THE ISSUES

Entitlement to service connection for arthritis of the right 
hand.

Entitlement to a higher rating for a right foot disability 
manifested by residuals of a cheilectomy of the great (first) 
toe with arthritis, ankylosis of the 2nd and 3rd toes, and 
residuals of a heel fracture, initially evaluated as 
30 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from August 1965 to August 
1969 and from February 1972 to August 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 1992 and later RO rating decisions that denied 
service connection for arthritis of the right hand, a low 
back disorder, and a disorder manifested by chest wall and 
arm pain; granted service connection for a right foot 
disability manifested by residuals of a cheilectomy of the 
great toe with arthritis, ankylosis of the 2nd and 3rd toes, 
and residuals of a heel fracture, and assigned a 30 percent 
rating under diagnostic code 5284; granted service connection 
for bladder neck contraction and assigned a zero percent 
rating; and granted service connection for a chest rash, 
including psoriasis, and assigned a zero percent rating.  At 
a hearing before the undersigned in July 1993, the veteran 
withdrew his appeal with the issue of service connection for 
a disorder manifested by chest wall and arm pain.  In May 
1995, the Board remanded the case to the RO for additional 
development.

A January 1996 RO rating decision granted service connection 
for arthritis of the low back and assigned a zero percent 
rating for this condition.  Under the circumstances, the 
issue of service connection for a low back disorder is no 
longer a matter for appellate consideration.

A July 1996 Board decision granted an increased evaluation of 
20 percent for the bladder neck contraction and denied an 
increased (compensable) evaluation for the chest rash, 
including psoriasis.  The Board also remanded the case to the 
RO in July 1996 for additional development with regard to the 
issues listed on the first page of this decision.  The case 
was returned to the Board in 1999 for consideration of those 
issues.

In a letter received April 26, 1999, the appellant wrote that 
he was satisfied with the 30 percent disability rating for 
his right foot, and that he was no longer willing to pursue 
service connection or compensation for the right hand 
disability.  Accordingly, the appeal is withdrawn.  However, 
he raised some other matters which are referred to the RO:

1. The appellant believes his 10 percent rating for tinnitus 
may have been overlooked in the calculation of his 
combined rating of 60 percent.

2. The appellant does not agree with the determination that 
disabilities of the 4th and 5th toes of his right foot are 
not service-connected, but is willing to accept that 
determination so long as the 30 percent rating for his 
right foot continues.

3. The appellant believes his service-connected major 
depression warrants more than the current rating of 10 
percent.

The RO should take action to explain, clarify, or adjudicate 
these matters as appropriate.


FINDING OF FACT

On April 26, 1999, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
J. E. Day
	Member, Board of Veterans' Appeals


Error! Not a valid link.

